Title: To James Madison from J. Beale Bordley, 24 July 1798
From: Bordley, J. Beale
To: Madison, James


Sir,
Phila. 24 July 1798.
I have long wanted an opportunity for introducing to you my little Essays on Husbandry; especially because, as Mr. Volney informed me, your attentions are greatly in that way. With this by a Colo. Adams, are five Essays: Sketches on Rotations of Crops, last Edition—Answers to Queries of the Board of Agriculture, London—Design of a mere Grass Farm—Another on Pasturing & soiling Cattle—and one on Country Habitations.
My Amusement is mostly in writing these little Sketches, & then diffusing a number of printed Copies; which cost me nothing, as I am fed with the hope that they may contain Intimations which will be improved on by others, to the advancement of knowledge, & better practices, in Husbandry: Besides, I had rather hazard a little Nonsense than leave, in silence, the Husbandmen to continue in their very inferior Habits. I mean no more, on my part, than to throw out Hints for ingenious men, & rouse the practical Farmer.
I am Sir Yr obedt. & hble Servt
J Beale Bordley
